Exhibit 10.1
SEPARATION AGREEMENT
     1. Agreement. This Separation Agreement (the “Agreement”) is between David
B. Root for and on behalf of himself, his spouse, family, heirs, assigns, legal
representatives, agents and attorneys (jointly, “Root”), and Molex Incorporated
and all of its subsidiaries, successors, divisions, affiliates, directors, past
and present officers, benefit plans, benefit plan administrators, trustees,
fiduciaries, insurers, employees and agents (jointly, the “Employer”).
     2. Separation Benefits. If Root signs and does not revoke this Agreement,
he will receive:

  a.   Current Employment Relationship. Root will remain employed with the
Employer at his current base annual salary of $410,791, less applicable tax
withholdings, and his current benefits until December 31, 2009 (the “Separation
Date”), at which time his employment will terminate. Effective April 1, 2009
until June 30, 2009 he will be available to assist the President of the
Commercial Products Division in his transition role and with respect to the
consolidation of the Commercial Products Division and the Transportation
Products Division. From July 1, 2009 until the Separation Date, his duties and
responsibilities shall be reduced to solely include being available to the
Employer for consultation by telephone or email. As of the Separation Date, all
compensation and benefits, including but not limited to life insurance,
disability benefits, will cease except as explicitly set forth in this Agreement
and under the terms of this Agreement. If Root resigns from the Employer prior
to the Separation Date, his resignation will not affect his benefits under this
Agreement. If Root resigns, the effective date of such resignation will be the
Separation Date for purposes of this Agreement.     b.   Expatriate Assignment
and Relocation. At the time of execution of this Agreement, Root is on
expatriate assignment in Singapore. He will remain on expatriate assignment in
Singapore through June 30, 2009; provided, however, all expatriate employment
benefits provided with respect to such expatriate assignment shall immediately
terminate as of June 30, 2009. Notwithstanding the foregoing, Root shall
continue to be eligible for tax return preparation assistance from Ernst & Young
with respect to any and all tax returns due as legally required for calendar
years 2008 and 2009; the Employer shall reimburse Root’s reasonable expenses
incurred for the completion of US tax returns for calendar years 2008 and 2009.
Given the expiration of Root’s expatriate assignment in Singapore on June 30,
2009, he is expected to begin his transition and relocation to the United States
as soon as possible after June 30, 2009. Notwithstanding anything to the
contrary, Root shall complete his relocation to the United States no later than
the six month anniversary of the Separation Date. Root’s relocation benefits
shall include:

  i.   The cost associated with the shipment of his household goods and pets;
and

 



--------------------------------------------------------------------------------



 



  ii.   The cost of return business class flights to the United States for Root
and his spouse.

      If Root does not complete his relocation within the timeframe specified
above, the Employer reserves the right to not cover or reimburse his relocation
expenses.     c.   Severance Pay. During the period of fifty four (54) months
beginning on the first day of the month that is at least six months after the
Separation Date (i.e., July 1, 2010 until December 31, 2014, if the Separation
Date is December 31, 2009), Root will receive separation pay in the monthly
amount of $19,734.72 (representing an annual severance amount of $205,395 plus
an annual car allowance amount of $7,740 payable over 54 months), less
applicable US tax withholdings. These payments will be made in accordance with
the Employer’s semi-monthly pay schedule. If Root dies during the period
beginning on the Separation Date and ending on the last day of the last month in
the 54-month period described above (the “Separation Period”) and is married at
the time of his death, payments will continue to his surviving spouse until the
end of the Separation Period or the death of his surviving spouse; provided that
if he dies after the Separation Date but before the commencement of payments,
payments to his surviving spouse will commence on the first day of the month
after his death, and the 54-month period will commence with such month. These
payments will be in lieu of any form of severance or separation pay to which
Root would otherwise be entitled under the Molex Severance Pay Plan or
otherwise. For purposes of §409A of the Internal Revenue Code, each semi-monthly
payment shall be treated as a separate payment.     d.   Unused Vacation Pay. If
on the Separation Date, Root has any earned but unused vacation, he will be paid
for the amount of such vacation in a lump sum, less applicable tax withholdings.
This payment will be included in his last regular paycheck, for the payroll
period ending on the Separation Date.     e.   Medical Continuation Coverage.
Following the Separation Date, Root is eligible to participate in the Molex
Retiree Medical Plan. From the Separation Date through December 31, 2012, the
Employer shall cover Root and his spouse under the Molex Retiree Medical Plan
and shall provide to him and his spouse continued medical coverage at active
employee levels and active employee cost; any medical coverage required to be
provided to Root and his spouse after the Separation Date pursuant to §4980B of
the Internal Revenue Code of 1986, as amended (“COBRA”) shall run concurrently
with medical coverage continuation provided under this paragraph (e). Commencing
with January 1, 2013, the Employer shall provide Root and his spouse continued
medical coverage at retiree coverage levels and retiree medical rates. The
foregoing provisions will apply to Root’s spouse only if he elects to cover her.
Any reimbursement of any medical expense that is eligible for reimbursement
shall be paid not later than the last day of the year following the year in
which the expense is incurred.     f.   Dental Continuation Coverage. From the
Separation Date through December 31, 2012, the Employer shall provide Root and
his spouse continued dental coverage at active employee levels and active
employee cost. Commencing with January 1, 2013, Root and his spouse’s continued
dental coverage shall expire. Any

2



--------------------------------------------------------------------------------



 



      reimbursement of any dental expense that is eligible for reimbursement
shall be paid not later than the last day of the year following the year in
which the expense is incurred.     g.   Profit Sharing Plan. Root will receive a
contribution to his Profit Sharing Account for calendar year 2009, in accordance
with the terms of the Profit Sharing and Retirement Plan. This contribution will
be made at the time provided in the Profit-Sharing and Retirement Plan.
Following the Separation Date, Root will no longer be eligible to receive a
Profit Sharing benefit for any period after the Separation Date but he will be
eligible for a distribution of his Profit Sharing Account in accordance with the
terms of the Profit Sharing and Retirement Plan.     h.   401(k) Plan. Following
the Separation Date, Root will no longer be eligible to participate in the
401(k) Plan for any period after the Separation Date but he will be eligible to
receive his 401(k) benefits in accordance with the terms of the 401(k) Plan.    
i.   Executive Arrangements. Following the Separation Date, Root will receive
the distribution of his SERP/Deferred Compensation account in accordance with
the terms of the SERP/Deferred Compensation Plan. Since his employment is
terminating before age 59, under the terms of the SERP/Deferred Compensation
Plan his account will be paid in a lump sum in the seventh month after the month
that includes the Separation Date (i.e., July 2010 if the Separation Date is
December 31, 2009).     j.   Outstanding Equity Awards. Any non-vested or
unexercised stock options (or any other non-vested equity awards) will be
cancelled upon the Separation Date in accordance with the terms of the
applicable stock incentive plan.

     3. Root’s Obligations. Root agrees that during the Separation Period, he
shall comply with the following provisions:

  a.   Non-Compete. Root will not, directly or indirectly, either as an employee
or a member of a partnership, or as an employer, sponsor, promoter, stockholder
(except for publicly traded corporations), officer or director of a corporation
or other business entity, or otherwise own, manage, operate, contract, consult,
be employed by, participate in, or be connected in any manner with the
ownership, management, operation or control of any business, whether foreign or
domestic, similar to or competing with the type of business conducted by the
Employer and the products produced by the Employer without the prior express
written consent of the Chief Executive Officer of the Employer. During the
Separation Period, Root shall seek approval from the Chief Executive Officer of
the Employer prior to engaging in any work within the electronics industry.    
b.   Non-Solicitation of Employees. Root, either directly or indirectly, will
not solicit for employment or hire any employee of the Employer on his own
behalf or on behalf of any company, firm, organization or person or recommend
any employee of the Employer to any other person or party for employment,
without the prior express written consent of the Chief Executive Officer of the
Employer.

3



--------------------------------------------------------------------------------



 



  c.   Confidential Information. Root acknowledges that, by virtue of his
employment with the Employer, he has had access to and/or received trade secrets
and other confidential and proprietary information (hereinafter “Confidential
Information”) with regard to the Employer’s business. Recognizing that the
disclosure or improper use of such Confidential Information will cause serious
and irreparable injury to the Employer, Root agrees that he will not at any
time, directly or indirectly, disclose Confidential Information to any third
party or otherwise use such Confidential Information for his own benefit or the
benefit of others, without the prior written consent of the Employer.     d.  
Employer Reputation. Root agrees that he shall not do or say anything that
disparages or adversely affects the Employer.     e.   Return of Employer
Property. Root agrees that on or before the Separation Date, he shall return to
the Employer all property and information belonging to the Employer.     f.  
Employer Remedies and Relief. Root acknowledges that his obligations set forth
in this Section 3 of this Agreement are necessary to protect the Employer’s
legitimate business interests, that breach of any of these obligations would
cause irreparable harm to the Employer justifying the awarding of injunctive
relief against Root, as well as other remedies and an award of reasonable
attorneys’ fees, and that Root is agreeing to the obligations in this Section 3
because of the substantial consideration he is receiving under this Agreement.  
  g.   Discontinuation of Payments. Root agrees that if he breaches any of the
obligations set forth in this Section 3 of this Agreement, the Employer shall
have the right to discontinue and not provide any outstanding pay and/or
benefits that Root would otherwise not have been eligible to receive but for
this Agreement, and he shall be obligated to repay to the Employer the full
amount of any pay and benefits he received under this Agreement.

     4. General Release. In exchange for the benefits set forth in this
Agreement to which Root would not otherwise be entitled, he is waiving and
releasing all known or unknown claims and causes of action he has or may have,
as of the day he signs this Agreement, against the Employer arising out of or
relating to his employment, including his separation from employment. The claims
Root is releasing include, but are not limited to, any and all allegations that
the Employer:

  a.   has discriminated or retaliated against Root:

  i.   in violation of the Age Discrimination in Employment Act (“ADEA”);    
ii.   on the basis of race, color, sex (including sexual harassment and
pregnancy), national origin, ancestry, disability, religion, sexual orientation,
gender identity and expression, marital status, parental status, veteran status,
source

4



--------------------------------------------------------------------------------



 



      of income, entitlement to benefits, union activities, or any other status
protected by local, state or federal laws, constitutions, regulations,
ordinances or executive orders; or     iii.   in violation of the American with
Disabilities Act or the Rehabilitation Act; or

  b.   has violated:

  i.   the Fair Labor Standards Act;     ii.   the Family Medical Leave Act;    
iii.   the Employee Retirement Income Security Act of 1974;     iv.   the
Workers Adjustment and Retraining Notification Act;     v.   the National Labor
Relations Act;     vi.   the Labor-Management Relations Act;     vii.   Title
VII of the Civil Rights Act of 1964;     viii.   the Civil Rights Act of 1866
and 1871;     ix.   the Older Workers Benefit Protection Act of 1990;     x.  
the Equal Pay Act;     xi.   the Sarbanes-Oxley Act;     xii.   any and all
other federal, state or local laws within the territory of the United States;
and/or     xiii.   any local law of the country of Singapore; or

  c.   has violated or breached its personnel policies, procedures, handbooks,
any covenant of good faith and fair dealing, or any express or implied contract
of any kind; or     d.   has violated public policy, statutory or common law,
including claims for: personal injury; breach of fiduciary duty; invasion of
privacy; wrongful discharge; retaliatory discharge; negligent hiring, retention
or supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; violation of public policy; intentional
interference with contract; negligence; whistleblowing; breach of contract;
fraud; detrimental reliance; loss of consortium to Root or any member of Root’s
family; and/or promissory estoppel; or     e.   is in any way obligated for any
reason to pay Root’s salary, compensation, benefits, commissions, bonuses,
vacation, paid time off, stock grants, stock options, other stock-related
benefits, profit-sharing, damages, expenses, litigation costs (including

5



--------------------------------------------------------------------------------



 



      attorneys’ fees), back pay, front pay, disability or welfare or retirement
benefits (other than any accrued pension benefits), compensatory damages,
punitive damages, and/or interest.

     5. Exclusions From General Release. Excluded from the General Release above
are any claims or rights which cannot be waived by law. Also excluded from the
General Release is Root’s right to file a charge with an administrative agency
(such as the Equal Employment Opportunity Commission) or participate in any
agency investigation. Root is, however, waiving his right to recover money in
connection with such a charge or investigation. Root is also waiving his right
to recover money in connection with a charge filed by any other individual or by
the Equal Employment Opportunity Commission or any other federal or state
agency.
     6. Covenant Not To Sue. A “covenant not to sue” is a legal term which means
Root promises not to file a lawsuit in court. It is different from the General
Release of claims set forth above. Besides waiving and releasing the claims
covered by the General Release, Root further agrees never to sue, either alone
or, directly or indirectly, in conjunction with any other individual entity, or
person, the Employer or its predecessors, successors, parents, joint ventures,
subsidiaries, partners and assigns, as well as its past and present officers,
directors, employees, shareholders, owners, benefit plans, benefit plan
administrators, trustees, fiduciaries, counsel, insurers, attorneys and agents,
in any forum for any reason, including but not limited to claims, laws or
theories covered by the General Release, and Root represents and warrants that
he has not filed any such claim to date. Notwithstanding this Covenant Not To
Sue, Root may bring a claim against the Employer to enforce this Agreement or to
challenge the validity of the General Release under the ADEA, as amended.
     If Root sues the Employer in violation of this Agreement:

  a.   He shall be liable to the Employer for its reasonable attorneys’ fees and
other litigation costs incurred in defending against such a suit, including
reasonable compensation for the services of the internal personnel of the
release party;     b.   He may be required to return all but $100 of the money
and other benefits paid to him pursuant to this Agreement; and

6



--------------------------------------------------------------------------------



 



  c.   The Employer shall be excused from making or continuing any further
payments otherwise owed to him under this Agreement.

(As indicated above, it would not violate any part of this Agreement to sue the
Employer to enforce this Agreement, or to challenge the validity of the general
Release under the ADEA.)
     7. Employee Acknowledgments. Root also agrees that he:

  a.   has been paid for all hours worked and has received all compensation due;
    b.   has not suffered any on-the-job injury for which he has not already
filed a claim; and     c.   has received all leaves of absences and
reinstatements, that he has not been denied any requested leaves of absence, and
that he has been reinstated to his prior position following any leave.

     8. Confidentiality. Root agrees that he will not disclose, directly or
indirectly, the terms of this Agreement and shall keep such terms confidential,
including but not limited to the fact and amount(s) of the payments set forth in
this Agreement, except that he may make necessary disclosures to his immediate
family, attorney(s), tax advisor(s) or as may be required by law; provided,
however, if this Agreement is required to be filed with the US Securities
Exchange Commission and thereby becomes public information, such nondisclosure
provision shall not apply. The benefits set forth in this Agreement are
contingent on Root keeping the confidentiality promise contained in this
Section. Root also acknowledges the Employer’s right to enforce this
confidentiality provision in any court of competent jurisdiction. Root further
agree that if he breaches this confidentiality provision, the Employer will be
irreparably harmed as a matter of law and will be entitled to immediate
injunctive relief, plus its reasonable attorneys’ fees incurred in enforcing
this provision.
     9. Non-Admissions. The fact and terms of this Agreement are not an
admission by the Employer of liability or other wrongdoing under any law.
     10. Additional Employee Acknowledgments. Root agrees that:

7



--------------------------------------------------------------------------------



 



  a.   He fully understands this Agreement, including that he is waiving and
releasing all claims under Singapore, US federal, state and local age
discrimination laws and is freely, knowingly and voluntarily entering into this
Agreement;     b.   He fully understands that the General Release does not waive
rights or claims that may arise after the date this Agreement is executed;    
c.   He has been advised in writing to consult with an attorney before signing
this Agreement and has done so or voluntarily elected not to do so;     d.   He
fully understands that he may take up to twenty-one (21) days to consider this
Agreement before signing it; and     e.   He is not otherwise entitled to the
benefits being provided under this Agreement, except for those benefits to which
he would be entitled under the benefits and payroll procedures of the Employer.

     11. Revocation. After Root signs this Agreement, he will have seven
(7) days to revoke it if he changes his mind. If Root wants to revoke the
Agreement, he should deliver a written revocation to Ana G. Rodriguez within
seven (7) days after he signed it. If Root revokes this Agreement, he will not
receive the benefits described in Section 2. However, his revocation of this
Agreement will not affect his eligibility, or that of his spouse, to elect
continued medical or dental coverage under COBRA, but he will be required to pay
the same premiums as any other participant, and the coverage will be limited to
the period provided by COBRA. Root’s revocation will not affect his entitlement
to any benefit to which he is otherwise entitled under the terms of any benefit
plan or applicable law.
     12. Severability. If any part of this Agreement is found to be invalid, the
rest of the Agreement will be enforceable.
     13. Complete Agreement. This is the entire Agreement between Root and the
Employer regarding the separation of his employment with the Employer and
resolves all matters, claims and disputes between Root and the Employer. Other
than what is provided in this Agreement, Root is not entitled to receive any
other benefits and the Employer is not obligated to provide any other benefits.

8



--------------------------------------------------------------------------------



 



     14. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
     15. Effective Date. This Agreement shall be effective on the eighth day
after Root signs this Agreement if he does not revoke it before then.

         
David B. Root
  Molex Incorporated    
 
       
/s/ DAVID B. ROOT
  /s/ MARTIN P. SLARK    
 
       
 
  Martin P. Slark    
 
  Vice Chairman and Chief Executive Officer    
 
       
Dated: April 6, 2009
  Dated: April 6, 2009    

9